Citation Nr: 0419754	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  97-21 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for photophobia.  


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service during the Persian 
Gulf War with final service separation in July 1996. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim seeking entitlement to service connection for 
photophobia.  

The veteran's claim was remanded by the Board in December 
1999 and May 2003.  In the December 1999 decision, the Board 
also granted increased initial ratings for residuals of a 
left knee injury, a right tibial mass, and dermatitis of the 
hands and feet, and denied an increased initial rating for 
residuals of a right knee injury.  In the May 2003 decision, 
the Board also denied the claims of service connection for 
sinusitis and hair loss on the ankles.  

The veteran was scheduled for a hearing before a traveling 
member of the Board on June 16, 1998, but did not report for 
such hearing.  


FINDING OF FACT

Although the veteran was seen for photophobia on several 
occasions in service, the evidence does not show that the 
veteran currently suffers from photophobia, or a disease 
causing photophobia.


CONCLUSION OF LAW

Service connection for photophobia is denied.  38 U.S.C.A. 
§§  1101, 1110, 1112, 1113, 5107 (West 2002), 38 C.F.R. 
§ § 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  In a letter dated July 2001, the RO informed the 
veteran what information and evidence he would have to submit 
to prove his claim for service connection. 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2003).  The July 2001 letter 
informed the veteran that the RO would try to help get such 
things as medical records, employment records, or records 
from other Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003).  The July 
2001 letter told the veteran to tell the RO about any 
additional information or evidence that he wanted the RO to 
get, and asked the veteran to submit the enclosed VA Form 21-
4142s, showing the dates and places where he had received 
treatment for the disability for which he was claiming.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  Although the RO did not use those exact words in its 
July 2001 letter, in a February 2000 letter, the RO told the 
veteran to submit any previous evidence that he had not 
submitted.  

In this instance, even though the appellant was not provided 
the aforementioned four requirements prior to the initial 
unfavorable decision in December 1996, it is determined that 
he is not prejudiced by such failure.  For one thing, 
inasmuch as the initial unfavorable decision in December 1996 
predated the VCAA, the required notices described in the VCAA 
could not have been given before then.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his photophobia throughout the 
more than 7 years that his claim has been adjudicated.  

Specifically, in September 1998, VA wrote the appellant 
asking that he furnish the name of all medical care providers 
who had treated him for photophobia.  There are no 
outstanding records to obtain.  When the appellant has 
provided information about where he was treated for his 
claimed conditions, VA has gone and obtained said records.  
Also, it is noted that the veteran had one year to respond to 
the July 2001 VCAA letter before his claim was re-adjudicated 
in September 2002.  Therefore, for all of the aforementioned 
reasons, it is determined that the veteran was not prejudiced 
by the timing of the notices contained in the July 2001 VCAA 
letter.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Background

Service medical records show that at the veteran's discharge 
examination in February 1996, no mention was made of 
photophobia.  On his report of medical history form, the 
veteran placed a check in the "no" box to indicate that he 
had not had eye trouble.  In February 1996, the veteran 
complained of headaches from sunlight.  In March 1996, the 
veteran complained of light sensitivity and blurred vision 
with headaches when in the sunlight.  Assessment was 
emmetropia and idiopathic photophobia.  On a master problem 
list form, it was noted that the veteran had photophobia and 
emmetropia on July 1994, February 1996, March 1996, and April 
1996.  

The veteran underwent a VA examination in October 1996.  He 
stated that his headaches were relieved by taking aspirin and 
going to sleep.  The examiner noted that they seemed to be 
aggravated by light.  Diagnosis was headaches with no 
neurological sequelae.  

In the veteran's substantive appeal in June 1997, he stated 
that his photophobia only occurred after touring in Egypt and 
California.  

The veteran underwent a VA examination in March 2002.  
Impression was normal eye exam.  The examiner commented that 
the veteran did get light sensitive especially when he had 
migraine headaches.  

The veteran failed to report for a VA neurological 
examination in June 2002.  

The veteran's claim was remanded in May 2003 for a VA 
examination to see if he had photophobia, and if he did, to 
see if there was an underlying disease or injury that caused 
the photophobia.  

There is a notation in the claims folder made by the RO that 
the veteran was scheduled for a neurological examination in 
November 2003, but that the exam was cancelled, because the 
veteran withdrew his claim.  

A letter was sent to the veteran in December 2003 informing 
him that the RO had received a statement that the exam was 
cancelled, and the veteran withdrew his claim.  It asked the 
veteran to verify whether he was withdrawing his claim.  No 
reply was received from the veteran.  


Analysis

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d). 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the nervous system becomes manifest, or 
shown to have been aggravated, to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § § 3.307, 
3.309 (2003).

While the service medical records show that the veteran was 
seen for photophobia on several occasions, the evidence does 
not show that the veteran currently has photophobia, or more 
specifically that he has a disease causing photophobia for 
which service connection can be granted.  At a VA examination 
in October 1996, the diagnosis was headaches with no 
neurological sequelae.  Similarly, at the veteran's March 
2002 VA examination, the examiner's impression was normal eye 
exam.  

The RO has made several attempts to schedule examinations to 
determine whether the veteran has photophobia, or a disease 
causing photophobia.  A neurological examination was 
scheduled for June 2002, but the veteran failed to report for 
the examination.  After the Board remanded the veteran's 
claim in May 2003 specifically for an examination to see if 
the veteran had photophobia, there is a notation in the 
claims folder that an examination was scheduled in November 
2003, but that it was cancelled because the veteran withdrew 
his claim.  In an attempt to verify this, the RO sent a 
letter to the veteran in December 2003 informing him about 
the cancelled examination, and asking if he wished to 
withdraw his claim.  However, no reply was received from the 
veteran.  

The Board notes that the duty to assist is not always a one-
way street.  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
Even though several examinations were scheduled to determine 
if the veteran had photophobia, the veteran did not report 
for the examinations.  The veteran is welcome at any point to 
reopen his claim, but without evidence that the veteran 
suffers from photophobia, or a disease causing photophobia, 
the veteran's claim must be denied.  
 
Although the veteran claims that he has a disease which 
causes photophobia, he is not a medical professional who can 
make such a determination.  The veteran is competent to 
describe symptoms he had during service, but as a layperson, 
he is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Notwithstanding the 
veteran's contention that his photophobia developed during 
service, the evidence does not show that the veteran has a 
disability for which service connection can be granted.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for photophobia must be 
denied.  38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for photophobia is denied.  



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



